                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION – FLINT

IN RE:                                                 CASE NO. 19-31032
STATE ROAD BRIGHTON, LLC,                              CHAPTER 7
                                                       HON. DANIEL S. OPPERMAN
                      Debtor.
                                              /

    TRUSTEE’S MOTION TO SELL ASSETS PURSUANT TO 11 U.S.C. §363(f)
 FREE AND CLEAR OF LIENS, WITH LIENS TO TRANSFER TO THE PROCEEDS
                           OF THE SALE

       The Chapter 7 Trustee, by and through her counsel, Collene K. Corcoran, hereby files

this Motion to Sell Assets Pursuant to 11 U.S.C. §363(f) Free and Clear of Liens, and pursuant

to Bankruptcy Rules 2002 and 6004 and LBR 6004-1, requesting approval to sell the certain

assets owned by the Debtor, to a private buyer for the sum of $10,000. The Debtor was in the

restaurant business pre-petition, and the purchaser of the Assets is the Debtor’s landlord. The

Trustee was informed that there are no liens on the business assets for this sale; however,

Schedule E indicates priority tax debt owed to the State of Michigan in the amount of

$194,238.33. The Trustee intends to use the sales proceeds to pay the Debtor’s creditors

according to the priorities set forth in the Bankruptcy Code.       In support of the Motion, the

Trustee states as follows:

       1.      On April 25, 2019, the Debtor filed this voluntary Chapter 7 bankruptcy petition.

       2.      Collene K. Corcoran was appointed the interim trustee in this case. Since there

               was no election of a permanent trustee, Collene Corcoran became the permanent

               trustee in this case.

       3.      The first meeting of creditors is scheduled for June 3, 2019.

       4.      Pre-petition, the Debtor operated as a restaurant called Johnny Carino’s Country

               Italian Restaurant.




  19-31032-jda      Doc 12      Filed 05/16/19    Entered 05/16/19 13:54:17      Page 1 of 7
    5.    On Schedule B , the debtor listed office furniture, and computers in the amount

          of $500.00, wall art in the amount of $1,000, and restaurant equipment in the

          amount of $5,000. The Debtor also attached a list of equipment to the Schedules.

    6.    In addition, the Debtor owns a Class C Liquor License valued on Schedule B in

          the amount of $60,000, but the liquor license is not part of this sale.

    7.    The only secured creditor listed on Schedule D is Gordon Food Service, Inc.,

          which has a lease on the Dishwashing Machine. However, Gordon Food Service

          has already removed this asset from the premises on May 8, 2019.

    8.    The Debtor listed priority tax debt owed to the State of Michigan in the amount of

          $194,238.33, but upon information and belief, does not hold a security interest in

          the assets.

    9.    The Trustee found a buyer for the business assets, and intends to sell the personal

          property used in the operation of the Debtor’s restaurant business located at 9475

          Village Place Blvd, Brighton, MI 48116 to the Debtor’s landlord, Green Oak I,

          LLC, for the sum of $10,000.

    10.   As part of the consideration of this sale, the Purchaser, Green Oak I, LLC, agrees

          not to assert an administrative claim for the post-petition unpaid rent owed from

          the petition date of April 25, 2019 to the date of the closing, with the closing to be

          held no later than June 20, 2019.

    11.   Because this sale is a private sale, the estate will not incur any auctioneer fees or

          expenses for moving the items from the leased premises.

    12.   The Trustee is selling the business assets to satisfy the Debtor’s creditors

          according to the priorities set forth in the Bankruptcy Code.




19-31032-jda   Doc 12     Filed 05/16/19      Entered 05/16/19 13:54:17        Page 2 of 7
       13.     The Trustee is selling the Assets “AS IS WHERE IS,” with no representations

               except as to title.

       14.     Section 363(b) of the Bankruptcy Code states that “the trustee, after notice and

               hearing, may use, sell, or lease, other than in the ordinary course of business,

               property of the estate.”

        15.   Bankruptcy Code Section 363(f) provides as follows:

   (f) The trustee may sell property under subsection (b) or (c) of this section free and clear of
   any interest in such property of an entity other than the estate, only if—

   (1) applicable nonbankruptcy law permits sale of such property free and clear of such
   interest;
   (2) such entity consents;
   (3) such interest is a lien and the price at which such property is to be sold is greater than
   the aggregate value of all liens on such property;
   (4) such interest is in bona fide dispute; or
   (5) such entity could be compelled, in a legal or equitable proceeding, to accept a money
   satisfaction of such interest.


       16.     The Trustee believes that she meets the requirements of §363(f) as there are not

               any known liens on the Assets proposed to be sold herein, and the Trustee

               believes the sale is in the best interests of creditors.

        WHEREFORE, the Chapter 7 Trustee, Collene K. Corcoran, respectfully requests that

this Court enter an Order authorizing the sale under the terms proposed herein.


                                                       Respectfully submitted,

Dated: May 16, 2019
                                                       /s/ Collene K. Corcoran
                                                       Collene K. Corcoran (P41500)
                                                       Attorney for Chapter 7 Trustee
                                                       PO Box 535
                                                       Oxford, MI 48371
                                                       (248) 969-9300
                                                       trusteecorcoran@gmail.com




  19-31032-jda      Doc 12      Filed 05/16/19      Entered 05/16/19 13:54:17        Page 3 of 7
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION – FLINT


IN RE:                                                  CASE NO. 19-31032
STATE ROAD BRIGHTON, LLC,                               CHAPTER 7
                                                        HON. DANIEL S. OPPERMAN
                       Debtor.
                                                /

             ORDER GRANTING TRUSTEE’S MOTION TO SELL ASSETS
             PURSUANT TO 11 U.S.C. §363(f) FREE AND CLEAR OF LIENS

       This matter having come before the Court on the Trustee’s Motion to Sell Assets

Pursuant to 11 U.S.C. §363(f) Free and Clear of Liens, and there being no objection to the

Motion or all objections being resolved;

       IT IS ORDERED that the Trustee’s Motion is granted.

       IT IS FURTHER ORDERED that the Trustee is authorized to sell the personal property

used in the operation of the Debtor’s restaurant business located at 9465 Village Place Blvd.,

Brighton, MI 48116 (which assets include restaurant equipment, furniture, pots and pans, dishes,

kitchen equipment, appliances, tables and chairs, silverware and miscellaneous items (but

specifically excluding the Class C liquor license and the SDM liquor license), Free and Clear of

Liens, to the Purchaser, Green Oak I, LLC, for the purchase price of $10,000.

       IT IS FURTHER ORDERED that as part of the consideration for this sale, the Debtor’s

Landlord, Green Oak I, LLC, shall not the assert an administrative rent claim against the estate in

this case for any post-petition unpaid rent from the petition date of April 25, 2019 through the date

of closing, which closing shall occur no later than June 20, 2019.

       IT IS FURTHER ORDERED that the Trustee is authorized to utilize the proceeds from

this sale to pay the Debtor’s creditors according to the priorities set forth in the Bankruptcy Code.




  19-31032-jda       Doc 12      Filed 05/16/19     Entered 05/16/19 13:54:17       Page 4 of 7
                                            UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF MICHIGAN
                                                SOUTHERN DIVISION – FLINT

IN RE:                                                         CASE NO. 19-31032
STATE ROAD BRIGHTON, LLC,                                      CHAPTER 7
                                                               HON. DANIEL S. OPPERMAN
                           Debtor.
                                             /
                                      NOTICE OF TIME TO RESPOND TO
                         TRUSTEE’S MOTION TO SELL ASSETS PURSUANT TO 11 U.S.C. §363(f)
                        FREE AND CLEAR OF LIENS WITH LIENS TO TRANSFER TO PROCEEDS

         Chapter 7 Trustee, Collene K. Corcoran, has filed papers with the Court to sell the certain business assets
owned by the debtor to Green Oak I, LLC for the sum of $10,000. The assets consist of personal property used in the
operation of the Debtor’s business at 9465 Village Place Blvd., Brighton, MI 48116, including restaurant equipment,
furniture, pots and pans, dishes, kitchen equipment, appliances, tables and chairs, silverware and miscellaneous items (but
specifically excluding the Class C liquor license and the SDM liquor license)(the “Assets”). As part of the consideration
for selling the Assets to this purchaser, the landlord, the Purchaser agrees not to asset any administrative claim in this case
for post-petition unpaid rent from the date of the petition through the date of closing, which shall not be later than June 20,
2019. Upon information and belief, there are no liens on the property. The sale is a cash sale, with no warranties or
representations of any kind, except as to title. The funds will be used to pay the Debtor’s creditors according to the
priorities set forth in the Bankruptcy Code. By selling the assets to this purchaser, the estate does not incur any costs
of an auctioneer commission or expenses for moving the items. The items were valued by the Debtor on its schedules
in the amount of $6,500. The Trustee believes this sale is in the best interest of creditors.
         Your rights may be affected. You should read these papers carefully and discuss them with your attorney,
if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one).
         If you do not want the court to authorize the Trustee’s Motion to Sell Assets, or if you want the Court to
consider your views on the motion, within 21 days after service of this Notice, you or your attorney must:
1. File with the Court a written response or an answer, explaining your position at: 1
                                              United States Bankruptcy Court
                                                   226 West Second Street
                                                       Flint, MI 48502
If you mail your response to the Court for filing, you must mail it early enough so the Court will receive it on or before
the date stated above. All attorneys are required to file pleadings electronically.
You must also mail a copy to:
Collene K. Corcoran, Trustee
PO Box 535
Oxford, MI 48371
2. If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion and you will be
     served with a notice of the date, time and location of the hearing.
If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought in
the Motion, and may enter an order granting the relief.

Dated: May 16, 2019                                                   Respectfully submitted,
                                                                      /s/ Collene K. Corcoran
                                                                      Collene K. Corcoran (P41500)
                                                                      Attorney for Chapter 7 Trustee
                                                                      PO Box 535
                                                                      Oxford, MI 48371
                                                                      (248) 969-9300
                                                                      trusteecorcoran@gmail.com


        1
            Response or answer must comply with F.R.Civ.P. 8(b), (c) and (e)
             19-31032-jda        Doc 12      Filed 05/16/19       Entered 05/16/19 13:54:17            Page 5 of 7
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – FLINT

IN RE:                                                  CASE NO. 19-31032
STATE ROAD BRIGHTON, LLC,                               CHAPTER 7
                                                        HON. DANIEL S. OPPERMAN
                      Debtor.
                                               /

                                      PROOF OF SERVICE

       I certify that May 16, 2019, I electronically filed the TRUSTEE’S MOTION TO
SELL ASSETS PURSUANT TO 11 U.S.C. §363(f) FREE AND CLEAR OF LIENS,
PROPOSED ORDER, NOTICE OF TIME TO RESPOND TO TRUSTEE’S MOTION TO
SELL ASSETS AND PROOF OF SERVICE with the Clerk of the Court using the ECF
system which will send notification of such filing to the following:

Office of the United States Trustee
paul.randel@usdoj.gov

Michael D. Lieberman
mike@lgcpllc.com

and I hereby certify that on May 16, 2019, I have mailed by U.S. Postal Service the NOTICE
OF TIME TO RESPOND TO TRUSTEE’S MOTION TO SELL ASSETS to the following
parties:

all those on the attached matrix via first class US mail, postage prepaid.

                                                      /s/ Collene K. Corcoran
                                                      Collene K. Corcoran (P41500)
                                                      PO Box 535
                                                      Oxford, MI 48371
                                                      (248) 969-9300
                                                      trusteecorcoran@gmail.com




  19-31032-jda      Doc 12      Filed 05/16/19     Entered 05/16/19 13:54:17    Page 6 of 7
Label Matrix for local noticing                      State Road Brighton, LLC                             Adkison, Need & Allen, PLLC
0645-4                                               13009 W State Road                                   39572 Wood Ave., Ste. 222
Case 19-31032-dof                                    Grand Ledge, MI 48837-9645                           Bloomfield Hills, MI 48304
Eastern District of Michigan
Flint
Thu May 16 13:15:14 EDT 2019
Bluestone Franchising Company, LLC                   CDI                                                  Clark Hill, PLC
Attn: Allan Gantes, Manager                          250 Stevenson Hwy.                                   Attn: David M. Blau, Esq.
P.O. Box 53890                                       Troy, MI 48083-1117                                  151 S Old Woodward Ave., Ste. 200
Irvine, CA 92619-3890                                                                                     Birmingham, MI 48009-6103


Continental Linen Service                            Gordon Food Service                                  Gordon Food Service, Inc.
4200 Manchester Road                                 PO Box 1787                                          Payment Processing Center
Kalamazoo, MI 49001-0835                             Grand Rapids, MI 49501-1787                          Dept. CH 10490
                                                                                                          Palatine, IL 60055-0490


Green Oak Owner 1, LLC                               Green Oak Owner 1, LLC                               Green Oak Owner 1, LLC/REDICO
L-3851                                               c/o David M. Blau, Esq.                              c/o Paul Stodulski
Columbus, OH 43260-0001                              Clark Hill PLC                                       One Towne Square, Ste 1600
                                                     151 S. Old Woodward Ave., Ste. 200                   Southfield, MI 48076-3728
                                                     Birmingham, MI 48009-6103

LaGrasso Brothers                                    Michigan Department of Treasury                      Michigan Department of Treasury
5001 Bellevue                                        Collection Division                                  Department 77569
PO Box 2638                                          PO Box 30168                                         PO Box 77000
Detroit, MI 48202-0638                               Lansing, MI 48909-7668                               Detroit, MI 48277-0569


Michigan Department of Treasury***                   State Road Partners, LLC                             State of Michigan
Collection/Bankruptcy Unit                           Christopher Stevens, Registered Agent                Department of Attorney General
PO Box 30168                                         18635 Canturbury Drive                               PO Box 30213
Lansing, MI 48909-7668                               Livonia, MI 48152-3385                               Lansing, MI 48909-7713


State of Michigan                                    State of Michigan                                    State of Michigan - Sales Tax
MI Accounts Receivable Collection Syst.              Office of Collections                                Department of Treasury
PO Box 30158                                         PO Box 30149                                         Collection Division
Lansing, MI 48909-7658                               Lansing, MI 48909-7649                               PO Box 77003
                                                                                                          Detroit, MI 48277-0003

Collene K. Corcoran                                  Michael D. Lieberman
P.O. Box 535                                         31313 Northwestern Hwy.
Oxford, MI 48371-0535                                Suite 200
                                                     Farmington Hills, MI 48334-2577




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Green Oak Owner 1, LLC                            End of Label Matrix
                                                     Mailable recipients      22
                                                     Bypassed recipients       1
                                                     Total                    23
                   19-31032-jda           Doc 12     Filed 05/16/19           Entered 05/16/19 13:54:17            Page 7 of 7
